IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY REESE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5931

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 12, 2014.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Timothy Reese, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.